Per Curiam,
It is settled that mere fright unaccompanied by physical in- ■ jury is not sufficient to sustain an action for negligence: Huston v. Freemansburg Boro., 212 Pa. 548; Ewing v. Ry. Co., 147 Pa. 40 ; Linn v. Duquesne Borough, 204 Pa. 551. The jury in the present case was explicitly instructed to this effect and there is no complaint of the charge in that respect.
While it may be a little doubtful even on the plaintiff’s own testimony, whether she really received any direct physical injuries from the blast, apart from the fright, yet she testified positively that she was thrown on a chair by the force of the concussion, and this testimony gets some support from the fact that several window panes were broken and some particles of the glass struck her in the face. It was claimed bj^ defendant that her previous testimony was not in accord with this, but the question of credibility was for the jury.
Judgment affirmed.